              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 1 of 9




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8   AARON WILLIAMS, on behalf of himself and
     all others similarly situated,
 9                                                          NO.

10                                  Plaintiff,
                                                            COMPLAINT—CLASS ACTION
11          vs.                                             DEMAND FOR JURY TRIAL
12   PILLPACK LLC,
13                                  Defendant.
14

15

16          Aaron Williams, individually and on behalf of others similarly situated, alleges the

17   following against Defendant PillPack LLC.

18                                     I. NATURE OF ACTION

19          1.      On March 14, 2019 and April 10, 2019 Aaron Williams received a phone call on
20   his cellular phone placed by or on behalf of PillPack LLC seeking to sell pharmacy refill
21   services to him. PillPack LLC used an automatic telephone dialing system (“ATDS”) and an
22   artificial or prerecorded voice to make these calls.

23          2.      Aaron Williams has not been a PillPack LLC customer at any time, and Aaron

24   Williams did not consent to receive calls from PillPack LLC or its agents. Aaron Williams’s

25   telephone number is listed on the Do Not Call registry maintained by the Federal Trade

26   Commission, and has been continuously listed there since October 5, 2010.

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 1                                               www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 2 of 9




 1           3.      Plaintiff brings this class action for damages and other equitable and legal

 2   remedies resulting from Defendant’s violation of the Telephone Consumer Protection Act, 47

 3   U.S.C. § 227, et seq. (“TCPA”).

 4                                 II. JURISDICTION AND VENUE

 5           4.      This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28
 6   U.S.C. § 1331, because they present a federal question.
 7           5.      This Court has personal jurisdiction over PillPack LLC because it directed the
 8   calls that are the subject of this action to Plaintiff’s cellular phone. Plaintiff’s cellular phone
 9   uses a Washington area code and was, at all relevant times, located in Washington. PillPack
10   LLC has its headquarters in and continuously and systematically conducts business in
11   Washington, including within this District.
12           6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
13   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.
14                                            III. PARTIES
15           7.      Plaintiff Aaron Williams resides in Tumwater, Washington.
16           8.      Defendant PillPack LLC is a Delaware corporation with headquarters at 410
17   Terry Avenue North, Seattle, Washington, 98109-5210. Defendant’s center of operations for its
18   pharmacy services business is located in Manchester, New Hampshire. The allegations in this
19   Complaint as to acts and omissions by Defendant PillPack LLC shall be construed as
20   allegations against the Defendant, whether such conduct was committed by Defendant directly,
21   or through its agents or contractors.
22                                  IV. FACTUAL ALLEGATIONS
23   A.      Defendant Made Non-Emergency Calls to the Cellular Phones of Plaintiff and
             Other Consumers Without Their Prior Express Written Consent.
24
             9.      Plaintiff’s telephone number, (XXX) XXX-1757, is assigned to a cellular
25
     telephone service. Plaintiff first acquired this cellular phone number prior to October 2010.
26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 2                                                    www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 3 of 9




 1          10.     Plaintiff has not been a PillPack LLC customer or subscriber at any time and

 2   never consented to receive calls from PillPack LLC.

 3          11.     On March 14, 2019, PillPack LLC called Plaintiff’s cellular phone from the

 4   telephone number (206) 237-4313.

 5          12.     On April 10, 2019, PillPack LLC again called Plaintiff’s cellular phone, this

 6   time from phone number (206) 237-4323.

 7          13.     Both calls Plaintiff received from PillPack LLC began with a pause, followed by

 8   what appeared to be an artificial intelligence system using an interactive voice recording, which

 9   asked Plaintiff whether he gets prescriptions or words to the same effect.

10          14.     During the March 14, 2019 telephone call, after Plaintiff indicated he did get

11   prescriptions, he was transferred to a live pharmacy sales representative. When Plaintiff

12   requested the name and address of the caller, he was transferred to the customer service

13   department, where an individual confirmed the caller was PillPack Pharmacy in Manchester,

14   New Hampshire.

15          15.     During the April 10, 2019 call, after Plaintiff indicated that he did get

16   prescriptions, the caller attempted to transfer him to a live pharmacy representative, but no one

17   was available to take his call and so the call was terminated.

18          16.     PillPack LLC has been sued for calling behavior similar to the behavior

19   described in this complaint, specifically for sending text messages in violation of the TCPA.

20          17.     PillPack LLC is aware of the TCPA’s prohibitions against the use of automatic

21   dialing systems and artificial or prerecorded voices to make calls to cellular phones without the

22   prior express written consent of the called party. Defendant therefore knowingly or willfully

23   caused autodialed calls to be made to the cellular phones of Plaintiff and other consumers

24   without their prior express written consent.

25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 3                                                 www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 4 of 9



     B.      Defendant Used an ATDS or an Artificial or Pre-recorded Voice.
 1
             18.    Each time PillPack LLC called his cellular phone, PillPack LLC called Plaintiff
 2
     using an ATDS. Plaintiff noted a pause before being connected to the call, which is
 3
     characteristic of a call placed by an ATDS. Once he was connected, he interacted with an
 4
     artificial or recorded telephone system, which is characteristic of a call placed by an ATDS.
 5
             19.    PillPack LLC called Plaintiff using a prerecorded or artificial voice, as
 6
     evidenced by the tone and cadence of the voice on the calls.
 7
             20.    PillPack LLC is a wholly owned subsidiary of Amazon.com, Inc., which was
 8
     acquired in 2018 for an estimated $1 billion. With approximately 40,000 customers as of 2017,
 9
     the scale of PillPack LLC’s business requires that it and its agents use a sophisticated dialing
10
     system capable of storing phone numbers and dialing them automatically, as well as delivering
11
     messages without requiring the involvement of human agents.
12
             21.    The equipment used to call Plaintiff and others not only had the capacity to store
13
     or produce telephone numbers to be called using a random or sequential number generator, but
14
     was programmed to sequentially or randomly access stored telephone numbers to automatically
15
     call such numbers for the calls that are the subject of this case. The equipment generated, and
16
     then stored, a sequence of telephone numbers for calling, and then automatically called those
17
     numbers. The calls were part of a campaign that made numerous phone calls in a short period
18
     of time without human intervention.
19
     C.      Defendant’s Violations of the TCPA Injured Plaintiff.
20
             22.    During the relevant period, Plaintiff has carried his cellular phone with him at
21
     most times so that he can be available to family, friends, and his employer.
22
             23.    Defendant’s calls invaded Plaintiff’s privacy and intruded upon his right to
23
     seclusion. The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his
24
     time.
25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 4                                                  www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 5 of 9




 1          24.     Defendant’s calls intruded upon and occupied the capacity of Plaintiff’s cellular

 2   phone and depleted the battery of Plaintiff’s cellular phone. The calls temporarily seized and

 3   trespassed upon Plaintiff’s use of his cellular phone, and caused him to divert attention away

 4   from other activities to address the calls.

 5                               V. CLASS ACTION ALLEGATIONS

 6          25.     Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
 7   (b)(2), and (b)(3) as a representative of the following class:
 8
                    All persons or entities within the United States who received, on
 9                  or after April 12, 2019, a non-emergency telephone call from or on
                    behalf of PillPack, LLC, promoting goods or services:
10
                    (i) to a cellular telephone number through the use of an automatic
11                  telephone dialing system or an artificial or prerecorded voice; or
12                  (ii) to a cellular or residential telephone number that has been
13                  registered on the national Do Not Call Registry for at least 31 days
                    and who received more than one such call within any twelve-
14                  month period.

15
     Plaintiff reserves the right to amend the class definition following an appropriate period of
16
     discovery.
17
            26.     Excluded from the Class are Defendant, its employees, agents and assigns, and
18
     any members of the judiciary to whom this case is assigned, their respective court staff, and
19
     Plaintiff’s counsel.
20
            27.     Because auto-dialing equipment maintains records of each contact, members of
21
     the above-defined Class can be identified through Defendant’s or its agents’ records.
22
                                                   Numerosity
23
            28.     At the time of filing, Plaintiff does not know the exact number of Class
24
     Members. But the number of PillPack LLC customers indicates that Class Members likely
25
     number in the hundreds or thousands, and are geographically disbursed throughout the country.
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 5                                                 www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 6 of 9




 1           29.      The alleged size and geographic dispersal of the Class makes joinder of all Class

 2   Members impracticable.

 3                                    Commonality and Predominance

 4           30.      Common questions of law and fact exist with regard to each of the claims and
 5   predominate over questions affecting only individual Class members. Questions common to the
 6   Class include:
 7                    a.      Whether Defendant’s dialing system(s) constitute an ATDS under the
 8   TCPA;
 9                    b.      Whether Defendant used an ATDS to place non-emergency calls to the
10   cellular telephones of Plaintiff and Class members without their prior express consent;
11                    c.      Whether Defendant used an artificial or prerecorded voice in connection
12   with the placement of non-emergency calls on the cellular telephones of Plaintiff and Class
13   members without their prior express consent;
14                    d.      Whether Defendant’s “Avatar” based system constitutes an artificial or
15   prerecorded voice;
16                    e.      Whether Defendant placed calls to numbers on the National Do Not Call
17   Registry;
18                    f.      Whether Defendant’s telephone calls were made knowingly or willfully;
19                    g.      Whether Plaintiff and Class members were injured by receiving such
20   calls; and
21                    h.      Whether Defendant should be enjoined from engaging in such conduct in
22   the future.

23                                                  Typicality

24           31.      Plaintiff’s claims are typical of the claims of the Class, in that Plaintiff, like all

25   Class Members, has been injured by Defendant’s uniform misconduct—the placement of calls

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 6                                                      www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 7 of 9




 1   to cellular telephones for non-emergency purposes without the prior written express consent of

 2   the called parties.

 3                                     Adequacy of Representation

 4           32.     Plaintiff will fairly and adequately protect the interests of the Class and is
 5   committed to the vigorous prosecution of this action. Plaintiff has retained counsel experienced
 6   in class action litigation and matters involving TCPA violations.
 7                                               Superiority
 8           33.     A class action is superior to other available methods for the fair and efficient
 9   adjudication of this controversy. Because the amount of each individual Class member’s claim
10   is small relative to the complexity of the litigation, and because of Defendant’s financial
11   resources, Class members are unlikely to pursue legal redress individually for the violations
12   detailed in this complaint. Class-wide damages are essential to induce Defendant to comply
13   with federal law. Individualized litigation would significantly increase the delay and expense to
14   all parties and to the Court and would create the potential for inconsistent and contradictory
15   rulings. By contrast, a class action presents fewer management difficulties, allows claims to be
16   heard which would otherwise go unheard because of the expense of bringing individual
17   lawsuits, and provides the benefits of adjudication, economies of scale, and comprehensive
18   supervision by a single court.
19                                 VI. FIRST CLAIM FOR RELIEF
20
                               Violation of § 227(b)(1) for calls made using
21                              an ATDS or artificial/prerecorded voice

22           34.     Defendant violated 47 U.S.C. § 227(b)(1) by placing non-emergency calls,

23   either directly or through the actions of others, using an automatic telephone dialing system or

24   an artificial or prerecorded voice to cellular telephone numbers without the prior express

25   written consent of the called party.

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 7                                                   www.terrellmarshall.com
              Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 8 of 9



                                VII. SECOND CLAIM FOR RELIEF
 1

 2                          Violation of § 227(c) for calls placed to numbers
                                   listed on the Do Not Call Registry
 3

 4           35.    Defendant violated 47 U.S.C. § 227(c) by placing, either directly or through the
 5   actions of others, more than one telephone solicitation call within a 12-month period to
 6   telephone numbers that have been listed on the national Do Not Call Registry for at least 31
 7   days.
 8                                  VIII. PRAYER FOR RELIEF
 9
             WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
10
     respectfully requests that this Court:
11
             A.     Determine that the claims alleged herein may be maintained as a class action
12
     under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above
13
     and appointing Plaintiff as the Class representative;
14
             B.     Award $500 in statutory damages for each and every call that PillPack LLC
15
     negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
16
             C.     Award $1,500 in statutory damages for each and every call that PillPack LLC
17
     willfully or knowingly placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
18
             D.     Grant appropriate injunctive and declaratory relief, including, without limitation,
19
     an order requiring Defendant to implement measures to stop future violations of the TCPA; and
20
             E.     Grant such further relief as the Court deems proper.
21
                                  IX. DEMAND FOR JURY TRIAL
22
             Plaintiff hereby demands a trial by jury.
23

24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 8                                                www.terrellmarshall.com
            Case 3:19-cv-05282-RBL Document 1 Filed 04/12/19 Page 9 of 9




 1         RESPECTFULLY SUBMITTED AND DATED this 12th day of April, 2019.

 2                                TERRELL MARSHALL LAW GROUP PLLC
 3
                                  By: /s/ Beth E. Terrell, WSBA #26759
 4                                    Beth E. Terrell, WSBA #26759
                                      Email: bterrell@terrellmarshall.com
 5
                                  By: /s/ Jennifer Rust Murray, WSBA #36983
 6
                                      Jennifer Rust Murray, WSBA #36983
 7                                    Email: jmurray@terrellmarshall.com

 8                                By: /s/ Adrienne D. McEntee, WSBA #34061
                                      Adrienne D. McEntee, WSBA #34061
 9                                    Email: amcentee@terrellmarshall.com
10                                    936 North 34th Street, Suite 300
                                      Seattle, Washington 98103-8869
11                                    Telephone: (206) 816-6603

12                                SMITH & DIETRICH LAW OFFICES PLLC
13                                By: /s/ Walter M. Smith WSBA #46695
14                                    Walter M. Smith, WSBA #46695
                                      Email: walter@smithdietrich.com
15
                                  By: /s/ Steve E. Dietrich, WSBA #21897
16                                    Steve E. Dietrich, WSBA #21897
                                      Email: steved@smithdietrich.com
17
                                      400 Union Avenue SE, Suite 200
18                                    Olympia, Washington 98501
                                      Telephone: (360) 918-7230
19
                                    Counsel for Plaintiff and the Proposed Class
20

21

22

23

24

25

26

27
                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                 936 North 34th Street, Suite 300
                                                                Seattle, Washington 98103-8869
                                                              TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 9                                      www.terrellmarshall.com
